DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27 2022 has been entered.
Receipt of Arguments/Remarks filed on July 27 2022 is acknowledged. Claims 1-22, 28 and 36-47 were/stand cancelled. Claims 23, 29-30, 48 and 54 were amended.  Claims 61-67 were added.  Claims 23-27, 29-35 and 48-67 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 4 2022 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-35,  60-63, 65 and 67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 29 recites that the method comprises evaluating HbA1c levels before and after said treatment.  While Figure 1 shows measuring a baseline HbA1c which equates to measuring levels before said treatment, the next time the HbA1c levels were measured was 4 weeks after treatment or 8 weeks after treatment.  However, claim 29 recites any time after said treatment.  The instant specification however only provides support for measuring the HbA1c levels 4 and 8 weeks after treatment.  There is no guidance in the specification to select any time frame after treatment to measure HbA1c and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner' s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
Claim 30 recites a method for the treatment of…and/or microvascular disease.  Support for this limitation cannot be found in the instant specification.  The instant specification in figure 2 shows that the treatment can improve outcome and that even 1% drop in HbA1c reduces the risk of microvascular complication.  But this is not the same as treating microvascular disease.  There is no guidance in the specification to treat microvascular complications and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner' s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
Claims 60, 63, 65 and 67 recite the patient has been diagnosed with an “elevated level of glycated red blood cells”.  Support for this limitation cannot be found in the instant specification.  The instant specification teaches that HbA1c is a sub fraction of hemoglobin with a glycated N-terminal valine on the beta chain of hemoglobin A1 (page 5 of the instant specification).  There is no guidance in the specification to determine the patient has an elevated level of glycated red blood cells and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner' s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-28 and 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yingsakmongkol et al. (The Journal of Foot & Ankle Surgery, 2011, cited on PTO Form 1449) as evidenced by McGrath et al. (USPGPUB No. 20120134929, cited in the Office action mailed on April 17 2020).
The instant application claims a method for the treatment of hemolytic anemia or smoldering hemolytic anemia in a patient who has been diagnosed as being in need of treatment for hemolytic anemia, wherein the method comprises administering to the patient an effective amount of a pharmaceutical composition comprising ClO2.
Yingsakmongkol et al. is directed to the effect of WF10 on diabetic foot ulcer therapy.  Exemplified is an infusion (aka intravenous administration) of WF10 for a period of once a day for 5 consecutive days which equates to 1 cycle.  This cycle was repeated every 3 weeks for a maximum of 3 cycles.  The WF10 was administered at a dose of 0.5 ml/kg body weight diluted in 500 mL of 0.9% normal saline (pages 636, patients and methods).  As shown in table 2 the baseline demographic characteristics of enrolled patients if a Hemoglobin A1C of 8.5.  Some of the patients are taught has having a reduced hemoglobin concentration (page 639, safety evaluation).  
Therefore, Yingsakmongkol et al. teaches administration of the same WF10, in the same amount and in the same manner, to patients with anemia and severe diabetic foot ulcer with a HbA1c of greater than 8.  This is the exact same as what is shown in figure 1 of the instant specification.    “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same.
Regarding claims 24-26, as evidenced by McGrath et al., WF10 is a sterile, pyrogen-free, aqueous 10% (w/v) solution of OXO-K993 and is intended for intravenous infusion.  TCDO is analytically characterized as a solution containing 4.25% chlorite, 1.9% chloride, 1.5% chlorate, 0.7% sulfate and sodium as the cation (paragraph 0064).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23-29 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Yingsakmongkol et al. as evidenced by McGrath et al. as applied to claims 23-28 and 60 above.
Applicant Claims
	The instant application claims the method further comprises evaluating the patient's HbA1c levels before and after said treatment.
	The instant application claims prior to treatment, the patient has an HbA1c level of 8 or above and, after the treatment, the HbA1c level is 6 or lower.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Yingsakmongkol et al. are set forth above. Yingsakmongkol et al. expressly teaches a baseline HbA1c and thus clearly teaches measuring prior to treatment.  The HbA1c level is greater than 8.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Yingsakmongkol et al. teaches administration of the same WF10, in the same amount, in the same manner to the same patients, Yingsakmongkol et al. does not expressly teach measuring the HbA1c value again.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor the patients HbA1c.  Since Yingsakmongkol et al. is administering the WF10 to patients with diabetes mellitus, one skilled in the art would have found it obvious to monitor the patient’s HbA1c level.  
Regarding claim 61, Yingsakmongkol et al. teaches administration of the same WF10, in the same amount, in the same manner to the same patients, Note: MPEP 2145:  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).

	
Claims 23-27, 30-35 and 48-59 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (USPGPUB No. 20120134929, cited in the Office action mailed on April 17 2020) in view of Koury (Blood Reviews, 2014). 
Applicant Claims
	The instant application claims a method for the treatment of hemolytic anemia or smoldering hemolytic anemia in a patient who has been diagnosed as being in need of treatment for hemolytic anemia, wherein the method comprises administering to the patient an effective amount of a pharmaceutical composition comprising ClO2-. 
	The instant application claims a method for the treatment of diabetes-related kidney insufficiency, diabetes-related coronary artery disease, diabetes-related peripheral artery disease, diabetes-related retinopathy, diabetes-related neuropathy, and/or microvascular disease, in a patient in need of such treatment, comprising administering to the patient an effective amount of a pharmaceutical composition comprising ClO2-, and wherein the method further comprises: a) prior to said administration of ClO2-, determining the need for such treatment comprises identifying the presence of dysfunctional erythrocytes in the blood of the patient; and/or b) after the administration of ClO2- evaluating the blood of the patient to assess whether the treatment with ClO2- has resulted in a reduction of dysfunctional erythrocytes.
	The instant application claims a method of clearing dysfunctional erythrocytes from the blood of a patient in need of such clearing, wherein the method comprises administering to the patient an effective amount of a pharmaceutical composition comprising ClO2-, wherein the method further comprises: a) prior to said administration of ClO2-, determining the need for such treatment by identifying the presence of dysfunctional erythrocytes in the blood of the patient; and/or b) after the administration of ClO2-, evaluating the blood of the patient to assess whether the treatment with ClO2- has resulted in a reduction of dysfunctional erythrocytes.
	The instant application claims a method for clearing hemolytic products, resulting from hemolysis of erythrocytes, from a patient in need of such clearing, wherein the method comprises administering to the patient an effective amount of a pharmaceutical composition comprising ClO2-, wherein the method further comprises: a) prior to said administration of ClO2-, determining the need for such treatment by identifying the presence of dysfunctional erythrocytes in the blood of the patient; and/or b) after the administration of ClO2-, evaluating the blood of the patient to assess whether the treatment with ClO2- has resulted in a reduction of dysfunctional erythrocytes.	
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
McGrath et al. is directed to the treatment of macrophage-related disorders. Claimed are method of treating type II diabetes or related complications comprising administering to a subject in need thereof an effective amount of a pharmaceutical composition comprising chlorite or a chlorite-containing agent (claim 25).  Macrophage released disease include autoimmune diseases, diabetes mellitus, etc. (paragraph 0009).  Autoimmune diseases include hemolytic anemia as well as diabetes mellitus type I (paragraph 0010).  Various disease complications treated by the method of the invention include retinopathy, neuropathy, etc. (paragraph 0011 and 0259).  In some embodiments, the oxidative agent is chlorite or a chlorite-based derivative.  In some embodiments the oxidative agent is tetrachlorodecaoxygen (TCDO).  In some embodiments the oxidative agent is WF10 (paragraph 0017).  WF10 is a sterile, pyrogen-free, aqueous 10% (w/v) solution of OXO-K993 and is intended for intravenous infusion.  TCDO is analytically characterized as a solution containing 4.25% chlorite, 1.9% chloride, 1.5% chlorate, 0.7% sulfate and sodium as the cation (paragraph 0064).  In vivo studies have shown that WF10 increases the number of macrophages infiltrating a skin blister in a human wound healing model. In rats, WF10 increased the proportion of granulocytes, peripheral blood monocytes and large granular lymphocytes and stimulated erythropoiesis (paragraph 0067).  WF10 interacts with heme proteins and it has been suggested that WF10 exerts potent immunomodulatory effects (paragraph 0072).    Specifically taught is treating type II diabetes or diabetes related diseases by administering WF10 (paragraph 0157 and 0164).  Treatment of a macrophage related disease comprising administering an effective amount of an oxidative agent, including but not limited to chlorite, chlorite containing agents or derivatives thereof, wherein the macrophage related disease is an autoimmune disease.  Autoimmunity is the failure of an organism to recognize its own constituents parts as self, which allows an immune response against its own cells and tissues.  Disease that result from such aberrant immune responses include hemolytic anemia (paragraph 0280-0281).  Methods of diagnosis may be combined with methods of treatment.  Methods of diagnosis may be used to evaluate the efficacy of treatment and/or whether additional iterations of treatment are necessary (paragraph 0494).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While McGrath et al. strongly suggests treatment of autoimmune diseases such as hemolytic anemia and diabetes related conditions like retinopathy and neuropathy with a chlorite solution, McGrath et al. does not exemplify such.  While McGrath et al. teaches diagnosis and treatment, McGrath et al. does not expressly teach identifying the presence of dysfunctional erythrocytes before and after administration of the ClO2-.   However, this deficiency is cured by Koury.
	Koury is directed to abnormal erythropoiesis and the pathophysiology of chronic anemia.  The major function of circulating erythrocytes is the delivery of oxygen from the lungs to other organs of the body.  The main constituent of the erythrocyte is hemoglobin, the protein that binds inhaled oxygen in the lungs and delivers it to other organs where it releases oxygen.  Oxygen is required for  cellular oxidative respiration by the mitochondria.  The major determinant of oxygen delivery is the hemoglobin level of the blood, and the main determinant of hemoglobin value is normally the number of erythrocytes in the circulation.  The CBC, a common laboratory test, can guide the diagnosis of chronic underproduction anemias (page 49, left column).  The CBC (complete blood count) has abnormally increased red cell distribution width (RDW) due to a large proportion of reticulocytes in the blood, and examination of the blood smear permits the detection of fragmented erythrocytes in cases of microangiopathy, misshapen cells in hemoglobinopathies and inherited membrane disorders, and spherocytes in patients with autoimmune hemolysis or hereditary spherocytosis. These disorders can be confirmed and further evaluated with other laboratory tests including serum bilirubin, haptoglobin, lactate dehydrogenase, detection of antiglobulin and complement on erythrocytes, and fecal blood analysis (page 54, 6).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McGrath et al. and Koury and utilize a standard laboratory test CBC test in order to diagnosis disease as well as monitor the treatment efficacy.  As taught by Koury, the CBC measures red cell distribution width, the detection of fragment erythrocytes, misshapen cells and spherocytes.  Since all of these are dysfunctional erythrocytes (aka dysfunctional red blood cells), this test would necessarily measure this level in the patient’s blood.  Since McGrath et al. suggests using methods of diagnosis with  methods of treatment to not only diagnosis the disease but monitor the disease treatment, there is a reasonable expectation of success.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McGrath et al. and Koury and  intravenously administer WF10 to a patient with an autoimmune disease such as hemolytic anemia or a diabetic patient with retinopathy or neuropathy.  One skilled in the art would have been motivated to administer this solution to this patient population as suggested by McGrath et al.
	Regarding the claimed composition, McGrath et al. teaches administration of WF10 which is disclosed by McGrath et al. as containing the same components as claimed.  Furthermore, the instant specification (page 11) teaches WF 10 contains the claimed chemicals in the claimed amount.  
Regarding claims 29, 35, 41, 47, 53 and 59, McGrath et al. suggests administration of the same composition to the same patient population, these claim limitations do not distinguish the instantly claimed administration step from the prior art.  Since a CBC is a routine laboratory examine to measure red cell distribution width, the detection of fragment erythrocytes, misshapen cells and spherocytes, it would be expected that the use of the routine laboratory examine would the reduction in dysfunctional erythrocytes as claimed.  The examiner directs applicant's attention to MPEP 2112, section I: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In instant case, the fact that applicant has found out that the prior art's composition removes dysfunctional erythrocytes, which the prior art recognizes would be present in this patient population and is measured with a routine blood test, is not patentably distinguishable since the prior art teaches the same method steps as claimed and applicant is merely attempting to claim an unrecognized property of the prior art. 
Note: MPEP 2145:  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).
Claims 23-27, 29-35 and 48-67 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. in view of Koury as applied to claims 23-27, 29-35, 48-59 above and in further view of 
Applicant Claims
	The instant application claims the method further comprises evaluating the patient's HbA1c levels before and after said treatment.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of McGrath et al. and Koury are set forth above.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While McGrath et al. expressly teaches administration of WF10 to patients with diabetes or diabetes related diseases, McGrath et al. does not expressly teach measuring HbA1c.  However, this deficiency is cured by Yingsakmongkol et al.
	The teachings of Yingsakmongkol et al. are set forth above. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McGrath et al., Koury and Yingsakmongkol et al. and measure the HbA1c both before, during and after treatment.  One skilled in the art would have been motivated to measure the HbA1c in order to get a baseline in the patients prior to treatment.  Since the patients have diabetes, it would have been obvious to one skilled in the art to continue to measure the HbA1c.  
Regarding claim 60-67, McGrath et al. and Yingsakmongkol et al. teach administration of the same WF10, in the same amount, in the same manner to the same patients, Note: MPEP 2145:  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).

Response to Arguments/Declaration under Rule 132
Applicants’ arguments filed July 27 2022 have been fully considered but they are not persuasive. 
Applicants argue that (1) advantageously and surprisingly the claimed invention results in a reduction of glycated and dysfunctional erythrocytes.  The claimed methods eliminate dysfunctional erythrocytes and efficiently diminish the yield of cytotoxic hemoglobin metabolites.  McGrath teaches a laundry list of autoimmune disease that can supposedly be treated.  It is argued that autoimmune hemolytic anemia is an entirely different disease than hemolytic anemia.  It is argued that the anemia in the Koury article are different than AIHA which is referred to in McGrath.  It is argued that one skilled in the art would recognize that the Koury article is not relevant to or can be combined with McGrath et al.
Regarding Applicants’ first arguments, firstly, nothing in the instant claims require that the hemolytic anemia claimed be characterized by dysfunctional erythrocytes as argued.  Specifically claim 23 and its dependents never characterize the hemolytic anemia claimed.  Therefore, while Applicants contend the patient populations are different the examiner cannot agree as Applicants have not provided any evidence establishing they are in fact different diseases.  The examiner cannot agree Koury and McGrath are not combinable.  Koury is utilized to establish that the main constituent of the erythrocyte is hemoglobin, the protein that binds inhaled oxygen in the lungs and delivers it to other organs where it releases oxygen.  Oxygen is required for  cellular oxidative respiration by the mitochondria.  The major determinant of oxygen delivery is the hemoglobin level of the blood, and the main determinant of hemoglobin value is normally the number of erythrocytes in the circulation.  The CBC, a common laboratory test, can guide the diagnosis of chronic underproduction anemias.  McGrath also discusses hemoglobin and the effect of WF10 on hemoglobin.  McGrath teaches WF10 interacts with heme proteins and it has been suggested that WF10 exerts potent immunomodulatory effects and that tetrachlorodecaoxide combines with the heme part of hemoglobin (paragraph 0065).  Therefore, the examiner cannot agree that the references are not combinable.  The CBC is a common laboratory test and its use is obvious.  
Applicants argue that (2) the mere that the refences could be modified or applied in a manner to yield the Applicants invention would not have made the modification or application obvious.  It is argued that Applicants have not merely identified a mechanism of a previously known technology.  
Firstly, Atlas is not the only case establishing this precedent.  Note: MPEP 2145:  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991); see also In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  
It does not appear that Applicants dispute that the composition of McGrath is exactly the same as instantly claimed.  Additionally, the same manner of administration (intravenous) in the same dose/cycle.   McGrath expressly teaches administration of WF10 to patients with diabetes or diabetes related diseases.  Thus, it does not appear that the patient population is any different than instantly claimed or even shown in figure 1 of the instant specification.  Neither the claims, the instant specification or the arguments establish how the instantly claimed administering step is different from the prior art.  
Applicants argue that (3) surprisingly it has been found that WF10 does not cause hemolysis but instead stops it and restores RBC hemostatis.  
Regarding Applicants third argument, it is not clear how Applicants achieve an opposite effect when the same compound is administered in the same manner in the same dosage.  Clarification is requested which explains the surprising effect argued.  
	Applicants argue that (4) surprisingly control of blood sugar is not effective in reducing secondary complications in a very subtenial percentage of patients with diabetes.  Applicants refer to the declaration by Dr. Flemmig.  
	Regarding Applicants fourth argument, the declaration by Dr. Flemmig while discussing difficulties in treating diabetes and that many patients do not reach target HbA1c values.  The declaration does not present any comparison or explanation on how the instant claims are distinguished from the prior art.  Again, in paragraphs 0157-0158, McGrath states:
In some embodiments, the present invention provides methods of treating disease such as type II diabetes or diabetes related diseases or complications comprising administering an effective amount of TCDO in a subject. Formulations of TCDO are provided in this application. In one example, the TCDO formulation is WF10.  WF10 is also known as Oxoferin.RTM. and is available commercially. In another example, the chlorite formulation contains chlorite. Other formulations of TCDO or chlorite are encompassed within the scope of the present invention. Alternatively, in some embodiments TCDO and/or WF10 can be excluded in part or in whole.
Chlorite-containing compositions, such as TCDO, can be formulated for parenteral or enteral administration, generally parenteral administration. Accordingly, formulations of chlorite, or chlorite-containing agents such as TCDO and WFO10, are suitable for parenteral, topical or transdermal administration, usually intravenous, intramuscular, or subcutaneous administration, and may be suitable for administration by bolus injection, sustained release (including controlled release), infusion, and the like. More details on the route of administration are disclosed herein below. In some embodiments, the administration of the chlorite containing agents is by infusion e.g., by subcutaneous or intravenous infusion, or in the form of suppositories.
Paragraph 0164 states:
 Exemplary doses of chlorite-containing formulations can vary between about 0.1 ml/kg to about 1.5 ml/kg, preferably about 0.5 ml/kg of body weight and at a concentration of about 40 to about 80 mmol ClO.sub.2.sup.- per liter, usually about 60 mMol ClO.sub.2 per liter, respectively. In the case of TCDO, in some embodiments, WFO10 is administered intravenously to patients with diabetes or a diabetes related disease or complication at a maximum dose of approximately 0.5 ml/kg. Other suitable doses may be approximately 0.25 ml/kg.

Therefore, McGrath clearly teaches administration to diabetic patients the same composition.  
Neither the declaration nor Applicants arguments establish how these two patient populations are different.  


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616